Citation Nr: 1045720	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1998 to August 1998 and from November 2003 to April 2005, and had 
additional service with the Army National Guard.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from an 
August 2006 rating decision of the Seattle, Washington Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Travel Board hearing; in February 2010 he withdrew 
the request.

The Veteran also timely filed a notice of disagreement with the 
August 2006 denials of service connection for degenerative 
arthritis of the low back, a right knee disability, and 
posttraumatic stress disorder (PTSD) and with the ratings 
assigned for left knee patellofemoral syndrome and left ankle 
tendonitis.  A statement of the case (SOC) addressing these 
matters was issued in January 2007.  The Veteran did not perfect 
an appeal in the matters (by filing a substantive appeal; a 
December 2009 rating decision granted service connection for 
PTSD).  Consequently, these matters are not before the Board.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veteran asserts that his bilateral hearing loss is related to 
noise trauma during military service.  An August 2009 
communication from the Defense Personnel Records Information 
Retrieval System (DPRIS) indicates that a search of official data 
established that the Veteran's unit engaged in combat with the 
enemy while he was serving with them in Iraq.  Thus it is not in 
dispute that he was exposed to combat noise trauma (and is 
entitled to the relaxed evidentiary standards afforded to 
Veteran's who served in combat).  The record also shows that the 
Veteran served in an armor unit (and was exposed to the hazardous 
noise associated with duties in an armor unit).  
A January 2010 rating decision granted the Veteran service 
connection for tinnitus on the basis that it resulted from 
exposure to combat noise trauma in service.  

Service connection for hearing loss has been denied on the basis 
that such disability (as defined in 38 C.F.R. § 3.38) is not 
shown.  The determination was based on VA examination (including 
audiometry) in November 2005 which revealed essentially normal 
hearing.  In support of his claim, the Veteran has since 
submitted a report of an October 2009 private audiological 
evaluation.  The report is in chart form and the findings have 
not been converted to numerical data.  Caselaw is clear that 
adjudicators are not considered competent to interpret audiometry 
presented in graph format.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Accordingly, 
interpretation of the findings by an appropriate medical 
professional is necessary.

Finally, a review of the October 2009 private audiological 
evaluation report suggests that pertinent evidence may be 
outstanding.  Specifically, the report notes: "See Full report 
in Epic".  [Reports of evaluations for tinnitus the Veteran has 
submitted in support of his claim also suggest that further 
private hearing loss/tinnitus treatment records may be 
outstanding.]  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all sources of treatment or evaluation he has 
received for hearing loss and to provide any 
releases necessary for VA to secure any 
private records of such treatment or 
evaluation (to specifically include complete 
records of his October 2009 private 
audiological evaluation and otolaryngological 
treatment records from Dr. Hung Dang).  The 
RO should secure for the record copies of 
complete pertinent clinical records from the 
sources identified.  The Veteran should be 
notified if any identified private records 
sought are not received pursuant to the RO's 
request (and advised that ultimately it is 
his responsibility to ensure that the records 
are received).

2.  The RO should also arrange for an 
audiologist to review the report of the 
October 2009 private audiogram that is 
associated with the claims file and interpret 
the chart in that report, with conversions of 
the chart to numerical values for puretone 
thresholds (at the 500, 1000, 2000, 3000 and 
4000 Hertz frequencies), and comment 
regarding the significance of the speech 
discrimination scores.

3.  If the interpretations of the private 
audiometry (or any private treatment records 
received pursuant to the request in #1, 
above) suggest a worsening of the Veteran's 
hearing acuity since the November 2005 
audiological evaluation on behalf of VA, the 
RO should arrange for an audiological 
evaluation of the Veteran (with audiometric 
studies) to determine whether he now has a 
bilateral hearing loss disability in either 
ear by VA standards and, if so, the likely 
etiology of such disability, specifically 
whether it is related to his exposure to 
noise trauma in service.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.  Based 
on examination of the Veteran and review of 
his claims file the examiner should provide 
an opinion expressly indicating 

(a)	Whether or not the Veteran has a 
hearing loss disability by VA standards, 
and if so

(b)	Whether any such disability is at 
least as likely as not (50% or better 
probability) related to his exposure to 
noise trauma in service.  
The examiner must explain the rationale for 
all opinions.

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

